Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Attica Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit violent conduct, fighting and disobeying a direct order. Initially, inasmuch as petitioner pleaded guilty to the charge of fighting and disobeying a direct order, he is precluded from challenging the evidentiary basis for the determination finding him guilty of these charges (see. Matter of Perez v Selsky, 284 AD2d 760). Turning to the remaining charge, we find that the misbehavior report and petitioner’s guilty plea provide substantial evidence to support the charge of violent conduct (see, Matter of Foster v *740Coughlin, 76 NY2d 964, 966; Matter of Mateo v Goord, 265 AD2d 772). Finally, even if preserved for our review (see, Matter of Giakoumelos v Coughlin, 192 AD2d 998, lv denied 82 NY2d 658), we would reject petitioner’s contention that the Hearing Officer was biased due to a “strong personal animosity” toward petitioner.
Her cure, J. P., Crew III, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.